Citation Nr: 0715421	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  02-04 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a right 
shoulder injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1961, and from August 1962 to August 1964.  He also had 
additional periods of prior active and inactive duty training 
in the Army National Guard from June 1955 to July 1957, and 
in the U.S. Army Reserve from July 1957 to August 1957.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2001 rating 
decision, by the Atlanta, Georgia, Regional Office (RO), 
which denied the veteran's claim for a disability rating in 
excess of 10 percent for residuals of a right shoulder 
injury.  The veteran perfected a timely appeal of the above 
decision by filing a substantive appeal (VA Form 9), in April 
2002.  In December 2002, the Board remanded the case to the 
RO in order to accord the veteran a Travel Board hearing.  

On October 20, 2003, the veteran appeared and offered 
testimony at a hearing before the undersigned Acting Veterans 
Law Judge, sitting at the RO.  A transcript of that hearing 
is of record.  At the hearing, the veteran submitted 
additional evidence along with a signed waiver of RO 
jurisdiction of those records, pursuant to 38 C.F.R. 
§ 20.1304.  

In June 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in December 2006.  

The Board notes that this issue of entitlement to service 
connection for a gastrointestinal disorder was also remanded 
in June 2004.  In December 2006 rating decision, service 
connection for peptic ulcer disease was granted.  This issue 
is no longer before the Board for appellate review since this 
is a complete grant of the benefits sought on appeal.   



FINDING OF FACT

The veteran's right shoulder disorder, residuals of a right 
shoulder injury, is manifested by complaints of pain and 
objective evidence of movement above the shoulder level and 
mild arthritis.  There is no objective evidence of 
dislocation, nonunion with loose motion, nonunion without 
loose motion, malunion of the scapula, or additional 
limitation of motion of loss of function due to pain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right shoulder injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5201, 5202, 5203 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty to notify 
(38 U.S.C.A. § 5103(a)).  The Federal Circuit held, in 
effect, that the Board must specify what documents satisfy 
the duty to provide notice to a claimant, and that the Court 
of Appeals for Veterans Claims (Court) must, if a case is 
appealed to the Court, specifically review the Board's 
findings regarding such notice.  In Pelegrini, supra, the 
Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2004 and additional 
letters were issued in February 2005 and February 2006.  The 
letters notified the veteran of what information and evidence 
must be submitted to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

In this case, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2004 was not 
given prior to the first RO adjudication of that claim, the 
notice was provided by the RO prior to the transfer and 
recertification of the veteran's case to the Board and the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the VCAA notice was provided 
in 2004, the veteran had almost two years to respond to the 
notice and submit additional evidence in support of his 
claim.  The claim was readjudicated in the December 2006 
supplemental statement of the case.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied, even though the initial adjudication in this 
matter pre-dated the enactment of the VCAA.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess, supra.   

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  As to element (4), 
degree of disability, the veteran has been notified of the 
rating criteria in the statement of the case.  The veteran 
was notified as to element (5), effective date, in the 
December 2006 supplemental statement of the case.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  The Board 
recognizes that the VCAA notifications from the RO pre-dated, 
and therefore did not specifically comport with, the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  However, given 
the ample communications regarding the evidence necessary to 
establish entitlement to an increased rating for a right 
shoulder injury, a prior Board remand, given that he has been 
provided all the criteria necessary for establishing 
increased ratings, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, the Board finds that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court must "take due account of the 
rule of prejudicial error."  The Board also notes that 
whatever effective date is assigned by the RO is an 
appealable issue.  Moreover, element (5), effective date, is 
rendered moot via the RO's denial of the increased rating.  
In other words, any lack of advisement as to that element is 
meaningless, because an increased disability rating was not 
assigned and thus there can be no effective date to assign.  
Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  The record fails to 
show prejudicial error as to timing or content of the VCAA 
notice.

The Board finds that all obtainable relevant evidence 
identified by the veteran has been obtained and associated 
with the claims file.  He has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  VA 
treatment records dated from August 2000 to June 2006 have 
been obtained.  The veteran was afforded VA examinations in 
December 2000 and March 2006 in order to determine the nature 
and severity of the right shoulder disability.    

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See 
also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).  


II.  Factual background.

By a rating action in December 1989, the RO granted service 
connection for residuals of a right shoulder injury; a zero 
percent rating was assigned, effective October 30, 1989.  
Subsequently, in March 1990, the evaluation for the right 
shoulder disorder was increased to 10 percent, effective 
October 30, 1989.  

The veteran's claim for an increased rating for the right 
shoulder disorder (VA Form 21-4138), was received in November 
2000.  Submitted in support of the claim was a VA outpatient 
care note, dated August 31, 2000, indicating that the veteran 
complained of chronic shoulder pain off and on ever since 
discharge from service.  The impression was probable bursitis 
of the right shoulder.  

The veteran was afforded a VA examination in December 2000, 
at which time he complained of pain, weakness, dislocation 
and lack of endurance caused by the right shoulder.  He 
stated that, at times, the shoulder would begin to ache and 
become weak while working; once he stopped working, the 
condition subsided.  The veteran also indicated that, if he 
turns his shoulder in the wrong direction, he experiences 
dislocation; he has had it reduced several times.  He 
described flare-ups which lasted up to four hours and which 
described as distressing.  The veteran indicated that he is 
unable to do his activities during his flare-ups.  He was not 
receiving any treatment for his shoulder.  On examination, it 
was observed that the veteran is right-handed.  The right 
shoulder had a flexion to 160 degrees with pain at 160 
degrees; abduction was to 120 degrees, with pain at 100 
degrees.  External and internal rotation was 70 degrees with 
pain at 70 degrees.  Range of motion of the right shoulder 
was additionally limited by pain.  There was no fatigue, 
weakness, lack of endurance or incoordination noted on the 
examination.  X-ray study of the right shoulder showed 
degenerative changes of the acromioclavicular (AC) joint 
consistent with rotator cuff impingement syndrome.  The 
pertinent diagnosis was right shoulder injury with residuals 
of degenerative changes of the acromioclavicular joint 
consistent with rotator cuff impingement syndrome.  It was 
noted that the veteran worked as an aircraft mechanic until 
July 2000 because of repeated flare-ups of his shoulder; for 
his daily activities, he can care for himself.  He has 
limitation of pushing a lawn mower.  

At his personal hearing in October 2003, the veteran 
indicated that the wrong movement caused pain in his right 
shoulder; he stated that he has learned to deal with the 
pain.  The veteran indicated that the shoulder occasionally 
rolled out of joint and becomes loose.  He also described 
episodes of the shoulder popping out of place, and it would 
have to be popped back in.  The veteran indicated that he has 
learned to avoid activities that will dislocate his shoulder.  
The veteran testified that he is unable to do any heavy work.  

Received in July 2004 were VA progress notes, dated from 
October 2000 to June 2004, which show that the veteran 
received clinical evaluation and treatment for various 
disabilities.  An April 25, 2001 outpatient care note 
reflects an impression of bursitis of the right shoulder, 
stable.  An August 24, 2001 VA treatment report reflects an 
impression of bursitis of the right shoulder, no pain 
presently.  When seen in February 2003, it was noted that he 
had no symptoms.  During a consultation in March 2004, it was 
noted that the veteran's main complaint was of pain over the 
right shoulder joint; he stated that, at any time, there is a 
tendency for dislocation of the right shoulder.  He stated 
that he is able to sense it and prevent it.  He reported 
having pain in the right shoulder at night; he noted that the 
pain radiates to the back of the infrascapular region.  The 
veteran rated the shoulder pain a 4 to 5 out of 10.  On 
examination, there was minimal wasting of the shoulder group.  
There was no swelling and no deformity.  He had fairly good 
range of movement of forward flexion and abduction of the 
right shoulder; however, movement was limited to 90 to 100 
degrees of abduction.  X-ray study of the right shoulder 
revealed mild degenerative/osteoarthritic changes.  No 
pertinent diagnosis was noted.  

The veteran was afforded another VA examination in March 
2006.  At that time, he stated that the shoulder was getting 
worse; he indicated that he had increased pain and weakness 
in the shoulder.  The veteran indicated that he had a flare-
up brought on by the use of his right hand and right arm.  
The veteran stated that the flare-ups of the shoulder came on 
if he slept on it or if he raised his right hand over his 
head; he also had flare-ups with lifting, pulling or picking 
up objects.  The veteran noted that he treated the shoulder 
with moist heat and topical liniment.  With daily activities, 
he avoided using the right shoulder as much as possible.  On 
examination, there was tenderness around the glenohumeral 
area.  There was also tenderness about the acromioclavicular 
area.  There was no bony abnormality.  There was no muscular 
wasting noted.  Sensorium of the right arm was symmetrical.  
Strength of the right arm was pretty much symmetrical with 
the left.  Range of motion revealed a forward flexion to 170 
degrees, at which point the veteran was unable to go any 
further.  Abduction was to 130 degrees, at which point the 
veteran stated that he was unable to go any further.  
Extension was to 45 degrees, at which point the veteran 
stated that he was unable to go any further.  Internal and 
external rotation was both approximately 80 degrees, at which 
point the veteran stated that he was unable to go any 
further.  Repetition was performed and the veteran had 
increasing pain with each repetition times three; however, he 
showed approximately the same range of motion with the 
increase in pain noted.  There were no signs of fatigability, 
lack of endurance, or incoordination.  There was crepitation 
noted with range of motion.  There was no subluxation noted.  
A previously seen degenerative change involving the right 
shoulder, including the right acromioclavicular joint, was 
again seen without significant change from March 2004.  

Received in June 2006 were VA progress notes, dated from 
December 2006 to March 2006, which show that the veteran 
received clinical evaluation and treatment for various 
disabilities.  Among these records was the report of the X-
ray study of the right shoulder, dated in March 2006, which 
noted that the previously seen degenerative change involving 
the right shoulder, including the right acromioclavicular 
joint, was again seen without significant change from March 
2004.  


III.  Legal Analysis.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Residuals of the right shoulder injury are currently 
evaluated as 10 percent disabling under Diagnostic Codes 
5203-5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5203.  

Diagnostic Code 5203 evaluates impairment of the clavicle or 
scapula, and provides a 10 percent evaluation for malunion or 
nonunion without loose movement.  A 20 percent evaluation is 
warranted for nonunion with loose movement or dislocation.  
This diagnostic code also instructs that impairment of the 
clavicle or scapula may be rated on impairment of function of 
the contiguous joint.  

In this regard, a higher evaluation is not warranted under DC 
5203 as the objective evidence fails to show any evidence of 
dislocation, nonunion with loose motion, nonunion without 
loose motion, or malunion of the scapula.  Significantly, the 
X-ray study in December 2000 revealed degenerative changes of 
the acromioclavicular joint; however, there was no fracture 
or dislocation present.  On March 31, 2004, another x-ray 
study of the right shoulder showed 
degenerative/osteoarthritic changes of the AC and 
glenohumeral joint; however, no fracture or dislocation was 
noted.  Similar findings were reported on x-ray study in 
March 2006.  Consequently, while the veteran has reported 
occasional dislocation of the right shoulder, X-rays have 
shown that the disability is not manifested by nonunion.  38 
C.F.R. § 4.71a, Diagnostic Code 5203.  Accordingly, an 
increased disability rating for the veteran's right shoulder 
is not warranted under Diagnostic Code 5203.   

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate Diagnostic Code for the 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Code, a rating of 10 percent is 
for application for each such major joint group or minor 
joint group affected by limitation of motion.  In the absence 
of limitation of motion, X-ray evidence of degenerative 
arthritis in 2 or more major joints or 2 or more minor joint 
groups warrants a 10 percent evaluation while X-ray evidence 
of degenerative arthritis in 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Degenerative arthritis has been demonstrated by X-ray studies 
dated in December 2000, March 2004, and March 2006.  However, 
as will be discussed below, the veteran does not have 
compensable limitation of motion attributable to the service-
connected shoulder disability under Diagnostic Code 5201.

A higher initial evaluation is not available under Diagnostic 
Code 5003 as service-connected degenerative arthritis has not 
been demonstrated in 2 or more major joints or minor joint 
groups, nor is there evidence of incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

An evaluation higher than 10 percent is available under 
Diagnostic Code 5202 rating other impairment of the humerus.  
Under this Diagnostic Code, a 20 percent evaluation is 
warranted for malunion of the humerus with moderate deformity 
or for recurrent dislocation with infrequent episodes and 
guarding only at shoulder level.  A 30 percent evaluation is 
warranted for malunion of the humerus with marked deformity 
or recurrent dislocation with frequent episodes and guarding 
of all arm movements.  A 50 percent evaluation is warranted 
for fibrous union of the humerus, while nonunion (false flail 
joint) warrants a 60 percent evaluation and loss of head 
(flail shoulder) warrants an 80 percent evaluation.  

An evaluation higher than 10 percent is not warranted under 
these rating criteria as the veteran's right scapula fracture 
is not manifested by humerus malunion, fibrous union, 
nonunion, or loss of head.  Thus, an increased initial 
evaluation on the basis of impairment of the humerus is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

To warrant an increased disability rating for the veteran's 
right shoulder disability under Diagnostic Code 5201, the 
evidence must demonstrate limitation of arm to shoulder 
level.  

Normal range of motion for the shoulder is defined as 
follows: flexion to 180 degrees, abduction to 180 degrees, 
internal rotation to 90 degrees and external rotation to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I (2006).  

The report of the veteran's March 2006 VA examination shows 
that for the right shoulder, the veteran could achieve both 
flexion to 170 degrees and abduction to 130 degrees with pain 
beginning at 170 degrees and 130 degrees, respectively.  This 
is far from a limitation of motion to shoulder level (or 90 
degrees) required for a 20 percent disability rating.  

In short, the veteran's service-connected right shoulder 
disability is manifested by complaints of pain, with 
objective clinical findings of minimal limitation of flexion 
and abduction.  Accordingly, a disability rating in excess of 
the currently assigned 10 percent is not warranted for the 
veteran's right shoulder disability under Diagnostic Code 
5201.  

There is no evidence of more severe limitation of motion or 
of additional limitation due to functional factors.  Pain was 
considered when range of motion testing was conducted.  The 
December 2000 VA examiner noted the veteran's right shoulder 
range of motion was not additionally affected by fatigue, 
weakness, lack of endurance, or incoordination.  The March 
2006 VA examiner similarly found no evidence of such 
problems.  The March 2006 VA examination report indicates 
that repetition was performed on range of motion testing.  
The examiner noted that the veteran had increased pain with 
each repetition times three, but he showed approximately the 
same range of motion with the increased pain.  The examiner 
indicated that there were no signs of fatigability, lack of 
endurance, or incoordination.  There was no muscle wasting.  
Strength of the right arm was pretty much symmetrical with 
the left arm.  Thus, while the most recent VA examination 
found that the right shoulder disorder inhibited the veteran 
in some activities, there is no objective evidence of 
additional functional loss due to pain, pain on movement, 
weakened movement, excess fatigability, or incoordination on 
movement.  In light of the objective medical evidence, the 
Board finds that the assignment of additional disability 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not 
warranted.  

As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved and a higher initial rating 
for residuals of a right shoulder injury is not warranted.   
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right shoulder injury is denied.  



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


